Citation Nr: 0925124	
Decision Date: 07/06/09    Archive Date: 07/21/09	

DOCKET NO.  06-22 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in VA Medical 
Center in Oklahoma City, Oklahoma


THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
Veteran on 1 January 2005 at the Physicians' Hospital in 
Anadarko, Oklahoma.



REPRESENTATION

Appellant represented by:  SLW



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from November 1942 to 
April 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Oklahoma City, Oklahoma, which denied the Veteran's request 
for payment of the cost of unauthorized medical treatment he 
received at a private emergency room in January 2005 under 
38 U.S.C.A. § 1725 (West 2002).  The appeal was granted an 
advance upon the Board's docket.  Because the record 
forwarded from the VAMC is inadequate to perform an appellate 
review of the issue presented on appeal, the case is remanded 
to the VAMC for additional development.  


REMAND

First, the Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this claim and appeal.  The Board notes that 
the claim was denied in March 2004 and no VCAA notice was 
provided the Veteran and representative until April 2006.  Of 
course, VCAA notice must precede any adverse determination in 
a claim for VA benefits.  More over, this VCAA notice was 
patently inadequate in that it failed to inform the Veteran 
and representative of the evidence necessary to substantiate 
the claim for payment of private medical care.  More 
specifically, it failed to provide the applicable laws and 
regulations governing claims for payment of unauthorized 
medical expenses.  

The Board finds it noteworthy that this notice stated in bold 
print that the VAMC had received all of the pertinent 
information needed to make a decision, which in this case was 
a negative decision.  Of course, VCAA notice is fundamentally 
not about the evidence necessary to deny a claim, but 
conversely is about the evidence and information necessary to 
substantiate the claim.  The Board could not make a harmless 
error determination in this case since the Veteran is some 87 
years old with his daughter providing assistance.  

The issue in the appeal is fairly straightforward in that the 
Veteran was having certain signs and symptoms that his 
daughter was suspicious for a stroke or other serious 
impairment and felt it necessary to seek the closest 
immediate emergency care for her father.  She wrote that the 
VAMC was perhaps an hour and one half distant travel time and 
was worried that such delay in seeking treatment might be 
detrimental to the Veteran's life or health.  

A VA Form 119 Report of Contact notes that the Veteran was in 
receipt of a 60 percent evaluation for a postoperative 
stomach injury and the chief issue identified by the private 
emergency treatment records was "other persistent mental 
disorder."  It noted that the Veteran was then 83 years old 
but failed to provide information on how many miles he 
resided from the Oklahoma VAMC.  The purported reviewing 
doctor circled disallow on the basis that VA was available 
with no comments or discussion regarding the actual distance 
necessary to travel to the VAMC or comments regarding the 
Veteran's physical and/or mental condition as recorded in the 
private treatment records.  

However, after the Veteran disagreed with this decision, a 
Statement of the Case was issued which denied the claim not 
solely on the basis of availability of VA, but upon a finding 
that the Veteran's symptoms were not emergent in nature, but 
the reviewing physician in the VA Form 119 did not indicate 
that he found that the Veteran's condition was not emergent 
in nature, and a determination of whether or not a Veteran's 
condition was emergent or not requires the reasoned judgment 
of a medical professional, not a lay adjudicator.  Of course, 
the question of whether VA facilities are feasibly available 
and whether or not the conditions for which a Veteran's 
private medical care are emergent in nature are interrelated 
in each case.  

In accordance with the laws and regulations governing the 
function and jurisdiction of the Board, the Board is 
specifically required to issue decisions that are in writing, 
set forth the issue(s) under appellate consideration, include 
separately stated findings of fact and conclusions of law on 
all material issues of fact and law presented on the record, 
and the reasons and bases for those findings and conclusions.  
38 U.S.C.A. § 7104 (d) (West 2002); 38 C.F.R. § 19.7 (b) 
(2007).  

The fact that this appeal is based essentially on the 
completion of a VA Form with a circle around "disallow' and a 
determination that "VA available" simply lacks any semblance 
of a sufficient record for the Board to render an informed 
decision with reasons and bases therefore.  The Board is 
strictly prohibited from rendering its own independent 
medical judgment.  At a minimum, a medical professional will 
have to review this record on remand and provide a discussion 
of the facts presented which includes a discussion of the 
distances necessary to travel for the Veteran (to the local 
private ER vs. the VAMC) and the medical findings of the 
private emergency room with a discussion of the facts in 
light of the governing regulations.

"Emergent in nature,"  as applied in the governing 
regulations is subjective in scope and contemplates treatment 
for a condition of such nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  A proper determination of whether the Veteran's 
claimed private medical expenses should have been borne by 
VA, must include a competent written statement by a health 
care provider (preferably a doctor) which discusses both the 
relative emergent nature of the Veteran's injuries or 
disease, including a determination of whether these were 
"emergent," as defined in the regulation, and also a 
discussion of the relevant geographic distances necessary to 
be traveled from the Veteran's home to the VAMC (for the 
purpose of determining whether VA facilities were in fact 
"feasibly available")

There is nothing in the governing laws and regulations which 
requires VA to provide a decision on a claim for unauthorized 
medical expenses which discusses each and every precondition 
for payment of those expenses contained in the laws and 
regulations.  Assuming that a Veteran's claim fails to meet 
any particular one of the prerequisite criteria, that claim 
may be rightfully denied, so long as the evidence on file 
adequately demonstrates in an objective manner that the 
Veteran fails to meet the particular prerequisite.  However, 
under 38 U.S.C.A. § 1728, it would be helpful if the health 
care provider also provided some comments as to whether or 
not the emergency care for the Veteran in January 2005 in any 
way involved his service-connected disability of 
postoperative residuals of peptic ulcer, pyloroplasty, 
vagotomy with partial gastric outlet obstruction and reactive 
hypoglycemia.

Finally, although this case was decided under 38 U.S.C.A. 
§ 1728, it is unclear whether the VAMC even considered 
whether or not the Veteran's private medical expenses might 
be reimbursable under the alternate statutory framework 
provided at 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§ 17.1000-1008 (2007).  In the absence of any initial 
adjudication under this alternate theory of entitlement, the 
Board is simply unable to make any appellate determination as 
to whether or not payment might be authorized thereunder.

For these reasons and bases, the case is REMANDED to the VAMC 
for the following action:  

1.  The Veteran and representative must 
initially be provided an adequate VCAA 
notice which informs them of the evidence 
necessary to substantiate a claim for 
payment of private medical care under 
either 38 U.S.C.A. § 1728, or 38 C.F.R. 
§ 1725.  Specifically, and at a minimum, 
this must include a complete Xerox copy 
of both 38 U.S.C.A. § 1728 and the 
implementing regulation at 38 C.F.R. 
§ 17.120 (2007).  They must also be 
provided with a Xerox copy of the 
alternate form of authorization for 
payment for emergency treatment under 
38 U.S.C.A. § 1725 (West 2002), and the 
implementing regulations at 38 C.F.R. 
§ 38 C.F.R. § 17.1000-1008 (2007).  As 
this claim has already been denied on the 
basis that VA facilities were available 
and that the Veteran's medical condition 
was not emergent in nature, the Veteran 
and representative are hereby informed 
that this should be the principle focus 
of any evidence or argument they may 
choose to submit in attempting to 
substantiate their claim.  Otherwise, 
VCAA notice may follow the lines of the 
notice previously provided them in April 
2006.  The VAMC must thereafter follow up 
to assist the Veteran and representative 
in the collection of any evidence which 
they may reasonably identify or assist 
them in any other way which is required 
under VCAA, and any assistance provided 
or declined must be documented in the 
medical expense folder.

2.  VAMC adjudication personnel should 
also make a decision as to weather the 
Veteran's claim may be paid under the 
alternate statutory framework provided at 
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§ 17.1000-1008 (2007).  If not, a 
decision should be prepared with a 
statement that reflects consideration of 
this alternate theory of entitlement, and 
an explanation of why payment thereunder 
is not authorized, and this must be 
provided to the veteran and 
representative, and made a part of the 
record.  The veteran and representative 
must be provided an opportunity to 
respond, and any response added to the 
medical expense folder.

3.  After completion of the above 
development, if the claim is not allowed, 
the medical expense folder must be 
referred to a medical doctor for review 
and preparation of an written discussion 
with opinions as to whether the Veteran's 
medical condition, as documented in the 
private treatment records, and using the 
subjective standard provided in the 
governing regulations, and in 
consideration of the actual distance 
necessary to travel from the Veteran's 
home in Anadarko to the VAMC, (including 
consideration of any exceptionally 
inclement weather, traffic, etc., which 
may have been present on that particular 
day in January 2005), was emergent in 
nature, and whether the VAMC was in fact 
"feasibly available" considering the 
distance and time necessary for the 
Veteran to be transported to receive 
treatment at that facility.   This 
medical opinion must include 
consideration and discussion of both the 
Veteran and representative's written 
statements of argument and the objective 
medical records on file of the Veteran's 
treatment at the Physician's Hospital in 
Anadarko.  This clinical statement need 
not be extremely lengthy or detailed in 
nature, but it must include some form of 
discussion of the issues presented which 
can be used as a clinical opinion by the 
Board in providing an appellate decision 
based upon sound reasons and bases as 
required by law and regulation..

4.  After completing the above 
development, the VAMC adjudication 
personnel should again address the 
Veteran's claim for payment of private 
emergency care treatment in accordance 
with the governing laws and regulations.  
If the decision is not to the Veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of the development requested on this 
remand.  The Veteran and representative 
must be provided an opportunity to 
respond.  The case should then returned 
to the Board after compliance with 
appellate procedures.  The Veteran need 
do nothing until further notified.  

5.  If the claim remains denied and is 
returned to the Board, the VAMC should 
ensure that the Veteran's claims folder 
maintained that the local supervising 
(RO) Regional Office is associated with 
the medical expense folder and that both 
files are retuned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



